Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 1 of 20 PageID: 100




File No.: 700-2157
Lori A. Dvorak - Attorney I.D.: 021871992
Dvorak & Associates, LLC
467 Middlesex Avenue
Metuchen, New Jersey 08840
(732) 317-0130; Fax: (732) 317-0140
Attorneys for Defendant, Middlesex County Department of Corrections, (improperly pled as
Middlesex Department of Corrections)

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 NIJEER PARKS

      Plaintiff
                                                Civil Action No. 2:21-cv-04021 (MCA-LDW)
 v.
                                                ANSWER TO AMENDED COMPLAINT,
 JOHN E. McCORMACK, MAYOR OF                    SEPARATE DEFENSES, CROSSCLAIM,
 WOODBRIDGE, in his personal and official       ANSWER TO CROSSCLAIMS, JURY
 capacity, ROBERT HUBNER, DIRECTOR              DEMAND and DESIGNATION OF TRIAL
 OF THE WOODBRIDGE POLICE, in his               COUNSEL
 personal and official capacity, CITY OF
 WOODBRIDGE POLICE OFFICERS,
 ANDREW LYSZK and WOODBRIDGE
 POLICE SGT. JOSEPH LICCIARDI,
 WOODBRIDGE POLICE OFFICERS JOHN
 AND JANE DOE, 1-20, as yet unknown
 actors, MIDDLESEX DEPARTMENT OF
 CORRECTIONS, JOHN AND JANE DOES
 1-20, being unknown actors, MIDDLESEX
 COUNTY PROSECUTOR, ACTING
 PR OSE C UTOR, CHR IST OPHE R
 KUBERIET, in his personal and official
 capacity, and ASSISTANT MIDDLESEX
 COUNTY PROSECUTOR PETER NATASI,
 and IDEMIA, INC.’S being the maker of the
 facial recognition software and ABC
 CORPORATION, being an as yet unknown
 seller or servicer of the facial recognition
 programs.
        Defendants.
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 2 of 20 PageID: 101




       Defendant, Middlesex County Department of Corrections (improperly pled as Middlesex

Department of Corrections, and hereinafter referred to as Middlesex County Department of

Corrections) through its attorneys Dvorak & Associates, LLC, answers the Plaintiff’s Amended

Complaint and says:

                            FACTS COMMON TO ALL COUNTS

       1.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       2.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       3.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       4.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       5.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       6      Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       7.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       8.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.




                                              2
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 3 of 20 PageID: 102




      9.a-l   Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      10.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      11.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      12.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      13.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      14.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      15.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      16.     Deny insofar as any allegations pertain to this Defendant.

      17.     Deny insofar as any allegations pertain to this Defendant.

      18.     Deny insofar as any allegations pertain to this Defendant.

      19.     Deny insofar as any allegations pertain to this Defendant.

      20.     Deny insofar as any allegations pertain to this Defendant.

      21.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

      22.     Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

                                                3
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 4 of 20 PageID: 103




       23.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       24.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       25.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       26.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       27.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       28.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       29.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       30.    Deny insofar as any allegations pertain to this Defendant.

       31.    Deny insofar as any allegations pertain to this Defendant.

       32.    Denied.

Plaintiff’s Wrongful Arrest

       33.    Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.

       34.    Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.



                                                4
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 5 of 20 PageID: 104




      35.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      36.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      37.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      38.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      39.   Deny insofar as any allegations pertain to this defendant.

      40.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      41.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      42.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      43.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      44.   Defendant neither admits nor denies the allegations set forth therein and leaves

            Plaintiff to his proofs.

      45.   Defendant neither admits nor denies the allegations set forth therein, and leave

            Plaintiff to his proofs.

      46.   Defendant neither admits nor denies the allegations set forth therein, and leave

            Plaintiff to his proofs.

                                              5
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 6 of 20 PageID: 105




      47.    Defendant neither admits nor denies the allegations set forth therein, and leave

             Plaintiff to his proofs.

      48.    Deny insofar as any allegations pertain to this Defendant.

      49.    Defendant neither admits nor denies the allegations set forth therein and leaves

             Plaintiff to his proofs.

      50.    Deny insofar as any allegations pertain to this Defendant.

      51.    Defendant neither admits nor denies the allegations set forth therein, and leave

             Plaintiff to his proofs.

      52.    Deny insofar as any allegations pertain to this Defendant.

      53.    Defendant neither admits nor denies the allegations set forth therein and leaves

             Plaintiff to his proofs.

      54.    Deny insofar as any allegations pertain to this Defendant.

Plaintiff’s Unlawful Confinement in Cruel and Unusual Conditions

      55.    Denied.

      56.    Defendant neither admits nor denies the allegations set forth therein and leaves

             Plaintiff to his proofs.

      57.    Denied.

      58.    Denied.

      59.    Denied.

      60.    Denied.

      61.    Denied.

      62.    Denied.

Insistence on Prosecution by Prosecutor who knew of Absence of Factual Basis




                                               6
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 7 of 20 PageID: 106




       63.    Deny insofar as any allegations pertain to this Defendant.

       64.    Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.

       65.    Deny insofar as any allegations pertain to this Defendant.

       66.    Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

Intentional or Deliberate Indifference of County Prosecutor

       67.    Deny insofar as any allegations pertain to this Defendant.

       68.    Deny insofar as any allegations pertain to this Defendant.

       69.    Deny insofar as any allegations pertain to this Defendant.

       70.    Deny insofar as any allegations pertain to this Defendant.

       71.    Denied.

       72.    Deny insofar as any allegations pertain to this Defendant.

       73.    Denied.

       74.    Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.

       75.    Deny insofar as any allegations pertain to this Defendant.

       76.    Deny insofar as any allegations pertain to this Defendant.

       77.    Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.

       78.    Denied.

       79.    Denied.

       80.    Denied.

       81.    Denied

                                                7
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 8 of 20 PageID: 107




                                           COUNT I
                      As and For a First Cause of Action for a Violation of
                        the New Jersey Civil Rights Act N.J.S.A. 10:6-2

      82.      Defendant repeats and reiterates each and every answer contained in all prior counts

               as if set forth fully at length herein.

      83.      Defendant neither admits nor denies the allegations set forth therein, and leave

               Plaintiff to his proofs.

      84 a-b Deny insofar as any allegations pertain to this Defendant.

                                          COUNT II
                     As and For a First Cause of Action for a Violation of
            the New Jersey Civil Rights Act N.J.S.A. 10:6-2, Equal Protection Claim


      85.      Defendant repeats and reiterates each and every answer contained in all prior counts

               as if set forth fully at length herein. 86.   Deny insofar as any allegations pertain

                                                             to this Defendant.

      87.      Denied..

      88.      Denied.

      89.      Deny insofar as any allegations pertain to this Defendant. fendant neither admits nor

               denies the allegations.

      90.      Denied.

      91.      Deny insofar as any allegations pertain to this Defendant.

      92.      Denied.

      93.      Denied..




                                                    8
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 9 of 20 PageID: 108




                                           COUNT III

                 As and For a First Cause of Action for Excessive Force,
                     a Violation of the New Jersey Civil Rights Act
               (Fourth Amendment to the Constitution of the United States)
                 and of the New Jersey Civil Rights Act (N.J.S.A. 10:6-2)

      94.    Defendant repeats and reiterates each and every answer contained in all prior

             counts as if set forth fully at length herein.

      95.    Denied.

      96.    Defendant neither admits nor denies the allegations set forth therein, and leave

             Plaintiff to his proofs.

      97.    Deny insofar as any allegations pertain to this Defendant.

      98.    Deny insofar as any allegations pertain to this Defendant.

      99.    Denied.

      100.   Deny insofar as any allegations pertain to this Defendant.

      101.   Deny insofar as any allegations pertain to this Defendant.

      102.   Deny insofar as any allegations pertain to this Defendant.

      103.   Denied

                                           COUNT IV

                         Woodbridge Township is Liable because
                             the Violations of Plaintiff’s Rights
                       were Caused by a Municipal Policy or Custom

      104.   Defendant repeats and reiterates each and every answer contained in all prior

             counts as if set forth fully at length herein.

      105.   Deny insofar as any allegations pertain to this Defendant.

      106.   Deny insofar as any allegations pertain to this Defendant.

      107.   Deny insofar as any allegations pertain to this Defendant.



                                                 9
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 10 of 20 PageID: 109




       107.   Deny insofar as any allegations pertain to this Defendant.

       108.   Deny insofar as any allegations pertain to this Defendant.

                                        COUNT V
                             The County of Middlesex is Liable
                         Because the Violations of Plaintiff’s Rights
                        Were Caused by a Municipal Policy or Custom

       109.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       110.   Deny insofar as any allegations pertain to this Defendant.

       111.   Deny insofar as any allegations pertain to this Defendant.

       112.   Deny insofar as any allegations pertain to this Defendant.

       113.   Deny insofar as any allegations pertain to this Defendant.

       114.   Deny insofar as any allegations pertain to this Defendant.

                                           COUNT VI
                                 As for a Sixth Cause of Action
                              for Cruel and Unusual Punishment
                            Through the New Jersey Civil Rights Act


       115.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       116.   Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.

       117.   Denied.

       118.   Denied.

       119.   Denied.

       120.   Denied.

       121.   Denied.



                                                  10
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 11 of 20 PageID: 110




                                        COUNT VII
                              The County of Middlesex is Liable
                          Because the Violations of Plaintiff’s Rights
                         were Caused by a Municipal Policy or Custom


       122.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       123.   Denied.

       124.   Denied.


                                         COUNT VIII
                             As and For an Eighth Cause of Action
                        Civil Conspiracy Under Jersey Civil Rights Law
                                    (N.J.A.S. 10-21.1 et seq.)

       125.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       126.   Denied.

       127.   Denied.

       128.   Denied.

       129.   Denied.

                                       COUNT IX
                  As and For a Ninth Count for Common Law False Arrest


       130.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       131    Denied.

       132    Denied.

       133.   Denied.

       134.   Denied.


                                                  11
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 12 of 20 PageID: 111




       135.   Denied.


                                       COUNT X
                 As and For a Tenth Cause of Action for False Imprisonment

       136.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       137.   Denied.


                                           COUNT XI
                                 As and For an Eleventh Count
                         Plaintiff has Suffered the Tort of False Light

       138.   Defendant repeats and reiterates each and every answer contained in all prior
              counts as if set forth fully at length herein.

       139.   Denied.

       140.   Denied.

       141.   Denied.

       142.   Denied.

                                           COUNT XII
                                  As and For a Twelfth Count
                                Plaintiff has suffered Interference
                                  with his Business Reputation

       143.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       144.   Denied.

       145.   Denied.

       146.   Denied..



                                                  12
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 13 of 20 PageID: 112




                                           COUNT XIII
                            As and For a Thirteenth Cause of Action
                        Defendants are Liable for Intentional Interference
                        with Plaintiff’s Prospective Economic Advantage

       147.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       148.   Denied.

       149.   Denied.

       150.   Denied.

       151.   Denied.

       152.   Denied.

       153.   Denied.

                                      COUNT XIV
                       As and For a Fourteenth Cause of Action for
                    Fraudulent Concealment and Destruction of Evidence

       154.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       155.   Deny insofar as any allegations pertain to this Defendant.

       156.   Denied.

       157.   Denied.

       158.   Denied.

                                           COUNT XV
                           As and For a Fifteenth Cause of Action for
                           Intentional Infliction of Emotional Distress

 (Incorrectly Numbered as:)



                                                  13
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 14 of 20 PageID: 113




       146.   Defendant repeats and reiterates each and every answer contained in all prior

              counts as if set forth fully at length herein.

       147.   Denied.

       148.   Denied.

       149.   Denied.

       150.   Denied.

       151.   Denied.

                                         COUNT XVI
                          As and For a Sixteenth Cause of Action for
                               Negligent Manufacture or Sale

       152.   Defendant repeats and reiterates each and every answer contained in all prior
              counts as if set forth fully at length herein.

       153.   Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       154.   Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.

       155.   Defendant neither admits nor denies the allegations set forth therein and leaves

              Plaintiff to his proofs.

       156.   Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs.

       157.   Defendant neither admits nor denies the allegations set forth therein, and leave

              Plaintiff to his proofs..

                                         COUNT XVII
                           As and For a Seventeenth Cause of Action


                                                  14
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 15 of 20 PageID: 114




                    The Manufacturer(s), Designer(s), and Seller(s) of the
            Facial Recognition Technology Exhibited Malice or Shocking Disregard
                          so that Punitive Damages are Appropriate


        158.    Defendant repeats and reiterates each and every answer contained in all prior

                counts as if set forth fully at length herein.

        159.    Defendant neither admits nor denies the allegations set forth therein, and leave

                Plaintiff to his proofs.

        160.    Deny insofar as any allegations pertain to this Defendant.

        WHEREFORE, Defendant denies Plaintiff’s Prayer for Relief and demands judgment

 against the Plaintiff for the dismissal of Plaintiff’s Complaint, together with reasonable attorney’s

 fees and costs associated with the defense of this action, and such other and further relief as the

 Court may deem just and appropriate.

                                       SEPARATE DEFENSES

 1.     If the plaintiff suffered damages, the same were caused by the plaintiff's sole negligence.

 2.     If the plaintiff suffered damages, the same were caused by the plaintiff's contributory

        negligence.

 3.     If the plaintiff suffered damages, the same were caused by third persons over whom this

        defendant had no control.

 4.     The incident which forms the basis of this litigation and which allegedly caused the injuries

        and damages to plaintiff was proximately caused or contributed to by the fault of third parties,

        not parties to this suit. The responsibility of this defendant and the right of plaintiff to recover

        in this litigation can only be determined after the percentages of responsibility of all parties



                                                    15
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 16 of 20 PageID: 115




       to this litigation have been determined. Accordingly, this defendant seeks an adjudication of

       the percentage of fault of the plaintiff and each and every person whose fault contributed to

       this incident.

 5.    Plaintiff's Complaint fails to state a cause of action upon which relief can be granted.

 6.    This defendant did not violate any duty owed to the plaintiff under common law, statute,

       regulations or standards.

 7.    This defendant's conduct was not negligent.

 8.    This defendant's conduct was not the proximate cause of the plaintiff's alleged damages.

 9.    At the time and place aforesaid, plaintiff and/or co-defendants were negligent, barring or

       limiting recovery in whole or in part, and this defendant pleads the Comparative Negligence

       Statute as to all parties.

 10.   The alleged damages complained of were due to unavoidable circumstances and causes

       beyond the control or fault of this defendant.

 11.   This defendant is immune from suit by virtue of the applicable Statutes of the State of New

       Jersey.

 12.   Plaintiff’s damages, if any, were the result of the risk(s) assumed.

 13.   This action is governed by the provisions of N.J.S.A. 59:1-1, et seq.

 14.   This defendant expressly and specifically reserves and impleads any and all rights, remedies

       and immunities pursuant to the provisions of the New Jersey Tort Claims Act, N.J.S.A. 59:1-1,

       et seq., and, as such, the plaintiff is barred from recovery.

 15.   Plaintiff is barred from recovery for failure to present and otherwise file a Notice of Claim

       within the time, form and place as required by Chapter 8 of Title 59 of the New Jersey Revised


                                                  16
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 17 of 20 PageID: 116




       Statutes and, as such, this defendant is immune from liability and the plaintiff is barred from

       recovery.

 16.   This defendant is immune from any prejudgment interest in the event of judgment pursuant

       to Chapter 9, Section 2, of Title 59 of the New Jersey Revised Statutes.

 17.   This defendant is immune from liability for any damages for pain and suffering pursuant to

       N.J.S.A. 59:9-2(d).

 18.   This defendant impleads and is entitled to a credit for any benefits paid to the plaintiff

       pursuant to N.J.S.A. 59:9-2(e).

 19.   Any action or failure to act on the part of this defendant was in the nature of the discretionary

       activity within the meaning of N.J.S.A. 59:2-3 and, accordingly, no liability may be imposed

       upon this defendant.

 20.   This defendant denies the allegations of improper conduct as set forth in plaintiff's Complaint;

       however, the alleged misconduct does not rise to the level of a constitutional or statutory

       violation.

 21.   There was no malice or willful and wanton conduct involved in any of the events involving

       the factual basis upon which the suit is based such that plaintiff claims for punitive damages

       must be dismissed.

 2.    This defendant, if involved at all, acted within the scope of his authority and in good faith in

       the performance of his duties.

 23.   This defendant is immune from suit by virtue of the applicable Statutes of the State of New

       Jersey.

 24.   Defendant did not engage is actions that were malicious or reckless nor engage in extreme or


                                                  17
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 18 of 20 PageID: 117




       outrageous conduct.

 25.   Defendant denies that plaintiff suffered any losses or damages, or that same are de minimis,

       remote, speculative and thus, not cognizable at law.

 26.   Plaintiff has failed to mitigate damages.

 27.   Defendant is protected by immunity and/or qualified immunity and, as such, plaintiff is barred

       from recovery.

 28.   Defendant reserves the right to amend this Answer, assert additional defenses and/or file a

       counterclaim or Third Party Complaint as continued investigation and/or discovery may

       indicate.

 29.   Answering defendant reserves the right to interpose such other defenses as continuing

       investigation and discovery may indicate.

 30.   We further adopt and assert, as applicable, any affirmative defenses identified by any

       co-defendant(s).

 31.   This defendant asserts all of the immunities, rights and privileges afforded by the Tort Claims

       Act, N.J.S.A. 59:1-1 et seq., including but not limited to Sections 2-1; 2-1.1; 2-2; 2-3; 2-4;

       2-5; 2-6; 2-7; 2-10; 3-1; 3-2; 3-3; 3-4; 3-5; 3-6; 3-7; 3-8; 3-10; 3-11; 4-1; 4-2; 4-3;4-4; 4-5; 4-6;

       4-7; 4-8; 4-9; 5-1; 5-2; 5-4; 5-5; 5-6; 6-1; 6-2; 6-3; 6-4; 6-5; 6-6; 6-7; 7-2; 8-1; 8-2; 8-3; 8-4;

       8-5; 8-6; 8-7; 8-8; 8-9; 8-10; 8-11; 9-2; 9-3; 9-3.1; 9-4; 9-5; 9-6; 9-7; and 10-4.

 32.   All of the actions of this defendant were performed in good faith and in the

       performance of his duties, and he is, therefore, entitled to qualified immunity.

 33.   The conduct of this defendant in the apprehension of plaintiff was reasonable and proper.

 34.   There was no willfulness involved in any of the events involving the factual basis upon which


                                                    18
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 19 of 20 PageID: 118




        the suit is based.

 35.    This defendant acted on reasonable grounds and without malice and therefore, is not

        answerable to the plaintiff in damages.

 36.    This defendant, if involved at all, acted reasonably and properly under the circumstances.

 37.    This defendant had no direct and personal participation in the alleged occurrence.

 38.    No malicious intent of causing a deprivation of the plaintiff's civil rights and/or constitutional

        rights has been factually set out against this defendants.

 39.    The defendant has no policy, scheme, practice nor custom to violate the constitutional rights

        of any of its citizens, irrespective of their ethnic backgrounds, nor does the defendant have a

        custom, policy, scheme or practice to tolerate or permit violation of constitutional rights.

 40.    This defendants reserves the right to apply to this Court for the imposition of sanctions against

        the plaintiff and counsel, pursuant to Rule 11, and to make an application for counsel fees and

        costs of suit, pursuant to Section 1988 of Title 42 of the United States Code annotated on the

        basis that the within cause of action is without merit, is frivolous and has been instituted by

        the plaintiff in bad faith and with the intent to harass this defendant and to cause him to incur

        great expenses in defense of same, all to this defendant’s damage.

                              CROSSCLAIM FOR CONTRIBUTION

        Without admitting any liability whatsoever, answering Defendant hereby demands from

 co-defendants, IDEMIA, contribution pursuant to any/all applicable provisions of common law

 and/or statute (including but not limited to the New Jersey Joint Tortfeasors Contribution Act,

 N.J.S.A. 2A:53A1 et seq.; the Comparative Negligence Act, N.J.S.A. 2A:15-5.1 et seq.; the New

 Jersey Tort Claims Act, N.J.S.A. 59:9-3, 9-4).


                                                   19
Case 2:21-cv-04021-MCA-LDW Document 6 Filed 04/06/21 Page 20 of 20 PageID: 119




        WHEREFORE, judgment is demanded against the co-defendant, IDEMIA, together with

 interest and costs.

                               ANSWER TO ALL CROSSSCLAIMS

        The defendant, Middlesex County Department of Corrections, by way of answer to any and

 all Crossclaims heretofore and hereafter asserted against it, respectfully states that it denies each and

 every allegation contained in such Crossclaims.

        WHEREFORE, this defendant demands judgment dismissing any and all Crossclaims, plus

 costs either heretofore or hereafter asserted against him.

                              DESIGNATION OF TRIAL COUNSEL

        The Court is advised that LORI A. DVORAK, ESQ. is hereby designated as trial counsel.

                                           JURY DEMAND

        Defendant hereby demands a trial by jury in accordance with Federal Rule of Civil

 Procedure 38.

                                     DEMAND FOR DAMAGES

        This defendant demands a written statement of the amount of damages claimed within

 fourteen (14) days after service thereof, in accordance with Local Rule 8.1.

 .                                              DVORAK & ASSOCIATES, LLC
                                                Attorneys for Defendant, Middlesex County
                                                Department of Corrections


                                        By:     s/Lori A. Dvorak
                                                LORI A. DVORAK, ESQ.

 Dated: April 6, 2021




                                                    20
